Citation Nr: 0009776	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  98-18 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of a gunshot 
wound of the distal third of the left thigh, with a compound 
comminuted fracture of the femur and a history of 
osteomyelitis, currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1947.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a rating decision entered in April 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, denying the 
veteran's claim for an increased rating for residuals of a 
gunshot wound of the left thigh.  An appeal followed, and in 
his VA Form 9, Appeal to the Board of Veterans' Appeals, of 
November 1998, the veteran specifically requested a hearing 
before the Board in Washington, DC.  Such a proceeding was 
thereafter scheduled to occur in February 1999, but prior to 
its occurrence, the veteran submitted a written statement 
canceling his hearing request and asking that his appeal be 
decided on the basis of the evidence contained within his 
claims folder.


REMAND

Review of the record discloses that the veteran was afforded 
a VA medical examination in September 1998, findings from 
which are incomplete so as to permit rating at this time of 
the veteran's residuals of his gunshot wound of the left 
thigh.  Absent from the report of such examination are 
findings as to the presence or absence of recurrent 
subluxation or lateral instability of the left knee and the 
degree thereof, as well as the degree, if any, to which range 
of motion of the left hip is limited.  As well, there are 
conflicting notations as to the existence of left knee 
ankylosis, given the examiner's comments that the left knee 
was fixed in ten degrees of flexion, with an associated 
inability to extend the knee, but also with an ability to 
flex the left knee to 30 degrees.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims held that in evaluating 
a service-connected disability involving a joint, the Board 
erred in not adequately considering functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Lacking in this case are 
findings as to pain and functional loss due to flare-ups, 
weakness, fatigability, incoordination, and painful motion as 
to the affected areas, including the left hip and knee.  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999); DeLuca, supra.  As 
well, evidence is shown as to shortening of the left leg and 
atrophy of the left thigh, each at or approaching one-inch, 
but without any other notations as to the presence or absence 
of the cardinal signs of muscle disability, such as loss of 
muscle power, weakness, lowered threshold of fatigue, 
fatigue-pain, incoordination, or uncertainty of movement, as 
set forth in 38 C.F.R. § 4.56(c) (1999).  

Although the veteran has been examined previously for VA 
purposes, the importance of a new examination to ensure 
adequate clinical findings should be emphasized to the 
veteran.  The veteran should be advised, however, that 
failure to report, without good cause, for an examination 
scheduled in connection with a claim for an increased rating, 
shall result in denial of such claim.  38 C.F.R. § 3.655 
(1999). 

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, this case is 
REMANDED to the RO for the following:

1.  The veteran should be asked to 
identify all sources of examination and 
treatment for his residuals of a gunshot 
wound of the distal third of the left 
thigh, with a compound comminuted 
fracture of the femur and a history of 
osteomyelitis, both VA and private, and 
provide a list of their names and 
addresses and the approximate dates of 
examination or treatment.  The RO should 
then contact these medical care providers 
and request that it be furnished legible 
copies of all records that have not 
already been obtained.  Once received, 
such records must be associated with the 
veteran's claims folder.

2.  Following completion of the above-
noted action, the veteran should be 
afforded a VA orthopedic examination in 
order to ascertain the nature and 
severity of the residuals of a gunshot 
wound of the distal third of the left 
thigh, with a compound comminuted 
fracture of the femur and a history of 
osteomyelitis.  The claims folder must be 
made available to the examiner for review 
prior to the examination.  Such 
examination is to include a detailed 
review of the veteran's history and 
current complaints, as well as a 
comprehensive clinical evaluation and all 
diagnostic testing necessary to determine 
the full extent of all disability 
present.  All applicable diagnoses must 
be fully set forth.

(a)  The examiner should be asked to 
describe the condition of the left 
knee and indicate whether there are 
any findings of ankylosis, 
subluxation, instability, locking, 
swelling, genu recurvatum, or loss 
of range of motion, and, if present, 
the degree thereof.  Range of motion 
should be given in degrees, with the 
standard for normal motion being to 
140 degrees in flexion and 0 degrees 
of extension.  Any instability or 
subluxation should be described as 
mild, moderate or severe.

(b)  The examiner should also be 
asked to describe the condition of 
the left hip and thigh and indicate 
whether there are findings of hip 
ankylosis, limitation of motion of 
the hip (flexion, extension, 
abduction, adduction, and rotation), 
flail joint of the hip or impairment 
of the femur.  It is asked that the 
examiner specify whether there is 
now present nonunion or malunion of 
the prior left femur fracture and 
the level of any resultant knee or 
hip disablement, be it slight, 
moderate, or marked.

(c)  The examiner should be asked to 
specify whether and to what degree 
any applicable muscle group of the 
left lower extremity is adversely 
affected by the gunshot wound of the 
left thigh and its residuals, noting 
any and all loss of muscle power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, 
incoordination, or uncertainty of 
movement.  The degree to which any 
applicable muscle group is impaired 
should be expressed as slight, 
moderate, moderately severe, or 
severe.

(d)  The examiner is asked to 
describe the current state of the 
veteran's osteomyelitis of the left 
femur, and whether such entity 
extends into the left knee joint.  
The existence of a discharging 
sinus, active signs of infection 
either currently or within the past 
five years, definite involucrum or 
sequestrum, constitutional symptoms, 
associated anemia, or amyloid liver 
changes must be fully noted, and the 
examiner should set forth the 
frequency of any recent episodes of 
osteomyelitis.

(e)  The examiner must determine 
whether the left hip or knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability, and, if 
feasible, any determination should 
be expressed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

(f)  The examiner should be asked to 
express an opinion on whether any 
pain in the left hip or knee could 
significantly limit functional 
ability during flare-ups or when the 
affected part is used repeatedly 
over a period of time.  This 
determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups.

(g)  The examiner should describe 
the size and location of all 
scarring associated with the service 
connected disability.  Information 
should be provided as to whether the 
scarring is painful and tender on 
objective demonstration or whether 
such scarring is poorly nourished 
with repeated ulceration.

(h)  If the examiner is unable to 
render any opinion requested, it 
should be so indicated on the record 
and the reasons therefor should be 
noted.  The factors upon which any 
medical opinion is based should be 
set forth for the record.

3.  After completion of the requested 
development, the RO should readjudicate 
the veteran's claim for increase, based 
on the all the evidence of record and all 
governing legal authority, including any 
and all applicable rating criteria, and 
the amputation rule set forth in 
38 C.F.R. § 4.68 (1999) and any pertinent 
exceptions thereto.  Consideration should 
be given to whether a separate evaluation 
may be afforded any scarring.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and afforded a 
reasonable period for a response, before 
the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified, but 
he may furnish additional evidence and argument on the matter 
the Board has remanded to the RO while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this remand is 
to obtain additional information.  No inference should be 
drawn regarding the final disposition of the claim as a 
result of this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44- 8.45 and 38.02-38.03.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




